      Case 3:18-cv-04865-EMC Document 42 Filed 10/09/18 Page 1 of 4




 1   LEVI & KORSINSKY, LLP
 2   Adam C. McCall (SBN 302130)
     Adam M. Apton (SBN 316506)
 3   44 Montgomery Street, Suite 650
     San Francisco, CA 94104
 4   Tel: (415) 291-2420
     Email: amccall@zlk.com
 5
     Email: aapton@zlk.com
 6
     Attorneys for Movant Glen Littleton
 7

 8
                                  UNITED STATES DISTRICT COURT
 9

10                             NORTHERN DISTRICT OF CALIFORNIA

11     KALMAN ISAACS, individually and on             No. 3:18-cv-04865-EMC
       behalf of all others similarly situated,
12                                                    Hon. Edward M. Chen
                         Plaintiff
13                                                    DECLARATION OF ADAM C.
14            vs.                                     MCCALL IN SUPPORT OF MOTION
                                                      FOR CONSOLIDATION,
15     ELON MUSK and TESLA, INC.,                     APPOINTMENT AS LEAD PLAINTIFF,
                                                      AND APPROVAL OF LEAD COUNSEL
16                     Defendants.
                                                      Date: November 15, 2018
17                                                    Time: 1:30 p.m.
18                                                    Courtroom: 5-17th Floor

19     WILLIAM CHAMBERLAIN, on behalf of              No. 3:18-cv-04876-EMC
       himself and all other similarly situated,
20                                                    Hon. Edward M. Chen
                         Plaintiff,
21

22            v.

23     TESLA, INC., and ELON MUSK,
24                     Defendants.
25

26

27                    MCCALL DECLARATION IN SUPPORT OF GLEN LITTLETON’S MOTION FOR
      CONSOLIDATION, APPOINTMENT AS LEAD PLAINTIFF. AND APPOINTMENT OF LEAD COUNSEL
28            Nos. 3:18-cv-04865-EMC, 3:18-cv-04876-EMC, 3:18-cv-04912-EMC, 3:18-cv-04939-EMC;
     3:18-cv-04948-EMC, 3:18-cv-05258-EMC, 3:18-cv-05463-EMC, 3:18-cv-05470-EMC, and 3:18-cv-05899-EMC
                                                      1
     Case 3:18-cv-04865-EMC Document 42 Filed 10/09/18 Page 2 of 4



      JOHN YEAGER, Individually and on Behalf         No. 3:18-cv-04912-EMC
 1
      of All Others Similarly Situated,
 2                                                    Hon. Edward M. Chen
                         Plaintiff,
 3           v.

 4    TESLA, INC. and ELON MUSK,
 5
                          Defendants.
 6    CARLOS MAIA, on behalf of himself and all
      other similarly situated,                       No. 3:18-cv-04939-EMC
 7
                                                      Hon. Edward M. Chen
 8                      Plaintiff,
 9
              v.
10
      TESLA, INC., and ELON R. MUSK,
11
                        Defendants.
12

13    KEWAL DUA, Individually and on Behalf of
      All Others Similarly Situated,                  No. 3:18-cv-04948-EMC
14
                        Plaintiff,                    Hon. Edward M. Chen
15
             v.
16

17     TESLA, INC., and ELON MUSK,

18                      Defendants.

19    JOSHUA HORWITZ, Individually and on
      Behalf of All Others Similarly Situated,        No. 3:18-cv-05258-EMC
20
                         Plaintiff,                   Hon. Edward M. Chen
21

22            vs.

23    TESLA, INC., and ELON R. MUSK,

24                      Defendants.
25

26

27
        MCCALL DECLARATION IN SUPPORT OF GLEN LITTLETON’S MOTION FOR CONSOLIDATION,
28              APPOINTMENT AS LEAD PLAINTIFF. AND APPOINTMENT OF LEAD COUNSEL
              Nos. 3:18-cv-04865-EMC, 3:18-cv-04876-EMC, 3:18-cv-04912-EMC, 3:18-cv-04939-EMC;
     3:18-cv-04948-EMC, 3:18-cv-05258-EMC, 3:18-cv-05463-EMC, 3:18-cv-05470-EMC, and 3:18-cv-05899-EMC
     Case 3:18-cv-04865-EMC Document 42 Filed 10/09/18 Page 3 of 4



      ANDREW E. LEFT, Individually and on
 1    Behalf of All Others Similarly Situated,        No. 3:18-cv-05463-EMC
 2
                         Plaintiff,                   Hon. Edward M. Chen
 3
              vs.
 4
       TESLA, INC., and ELON R. MUSK,
 5

 6                      Defendants.

 7

 8    ZHI XING FAN, Individually and on Behalf        No. 3:18-cv-05470-EMC
      of All Others Similarly Situated,
 9
                                                      Hon. Edward M. Chen
10                      Plaintiff,

11            vs.
12     TESLA, INC., and ELON R. MUSK,
13
                        Defendants.
14
      SHAHRAM SODEIFI, Individually and on
15    Behalf of All Others Similarly Situated,        No. 3:18-cv-05899-EMC
16                      Plaintiff,                    Hon. Edward M. Chen
17
              vs.
18
      TESLA, INC., a Delaware corporation , and
19    ELON R. MUSK, an individual,
20                      Defendants.
21

22

23

24

25

26

27
        MCCALL DECLARATION IN SUPPORT OF GLEN LITTLETON’S MOTION FOR CONSOLIDATION,
28              APPOINTMENT AS LEAD PLAINTIFF. AND APPOINTMENT OF LEAD COUNSEL
              Nos. 3:18-cv-04865-EMC, 3:18-cv-04876-EMC, 3:18-cv-04912-EMC, 3:18-cv-04939-EMC;
     3:18-cv-04948-EMC, 3:18-cv-05258-EMC, 3:18-cv-05463-EMC, 3:18-cv-05470-EMC, and 3:18-cv-05899-EMC
      Case 3:18-cv-04865-EMC Document 42 Filed 10/09/18 Page 4 of 4




 1

 2          I, Adam C. McCall, hereby declare as follows:

 3      1. I am an associate at the law firm of Levi & Korsinsky, LLP, counsel for Glen Littleton

 4   (“Movant”), and a member in good standing for the bar of the State of California. I respectfully

 5   submit this declaration in support of Movant’s Motion for Consolidation of the Actions,

 6   Appointment as Lead Plaintiff, and Approval of Lead Counsel in the above-captioned actions.

 7      2. Attached hereto collectively as Exhibit A is a true and correct copy of the sworn

 8   Certification of Movant.

 9      3. Attached hereto as Exhibit B is a true and correct copy of the loss chart detailing

10   Movant’s losses as a result of his transactions in Tesla, Inc securities.

11      4. Attached hereto as Exhibit C is a true and correct copy of the press release originally

12   published on August 10, 2018, on PR Newswire announcing the pendency of the first-filed

13   securities lawsuit.

14      5. Attached hereto as Exhibit D is a true and correct copy of the firm resume of Levi &

15   Korsinsky, LLP.

16          I declare under penalty of perjury under the laws of the United States of America that

17   the foregoing facts are true and correct. Executed this 9th day of October, 2018.

18                                                          /s/ Adam C. McCall
19                                                          Adam C. McCall

20

21

22

23

24

25

26

27                    MCCALL DECLARATION IN SUPPORT OF GLEN LITTLETON’S MOTION FOR
      CONSOLIDATION, APPOINTMENT AS LEAD PLAINTIFF. AND APPOINTMENT OF LEAD COUNSEL
28            Nos. 3:18-cv-04865-EMC, 3:18-cv-04876-EMC, 3:18-cv-04912-EMC, 3:18-cv-04939-EMC;
     3:18-cv-04948-EMC, 3:18-cv-05258-EMC, 3:18-cv-05463-EMC, 3:18-cv-05470-EMC, and 3:18-cv-05899-EMC
                                                      1
